                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                              Nov 18, 2019
                                                                   SEAN F. MCAVOY, CLERK

 3
 4
 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,                     No. 1:16-cr-02055-SAB
 9        Plaintiff,
10        vs.                                    ORDER ADDRESSING
11 JAMES LEE CROOKER                             PENDING MOTIONS
12        Defendant.
13
14        A pretrial hearing was held on November 13, 2019, in Yakima Washington.
15 Defendant was present and represented by Robin Emmans. The United States was
16 represented by Assistant United States Attorney Meghan McCalla. Pending before
17 the Court are Defendant’s Motion to Dismiss Second Superseding Indictment, ECF
18 No. 149; Motion to Dismiss Indictment (Law of the Case), ECF No. 150; Motion
19 to Bifurcate Counts, ECF No. 151; and Motion to Dismiss Count 2 of Second
20 Superseding Indictment, ECF No. 152. Also pending before the Court are the
21 United States’ Motions in Limine, ECF Nos. 153, 163.
22        At the hearing, the Court heard oral argument on the pending motions and
23 took them under advisement. This Order sets forth the Court’s ruling on the
24 motions.
25                                Procedural History
26        In March 2017, Defendant plead guilty to Production of Child Pornography
27 and in exchange the United States agreed to dismiss Count 2, Commission of a
28 Felony Sex Offense by an Individual Required to Register as a Sex Offender. ECF
     ORDER ADDRESSING PENDING MOTIONS ~ 1
 1 No 51. The underlying facts involved Defendant sexting with a 15-year old female
 2 victim. ECF No. 50. Defendant was 32 years old. Id. The conversations were
 3 sexual, and they discussed having sex. Id. Eventually, the victim sent Defendant a
 4 picture of her bare vagina. Id. He did not ask for the picture but did respond to it.
 5 Id.
 6        After he was sentenced by Judge Rosanna Malouf Peterson to fifteen years
 7 pursuant to the Rule 11(c)(1)(C) plea agreement, ECF No. 68, Defendant filed a
 8 pro se § 2255 petition, arguing that he was factually innocent of the crime he plead
 9 guilty to because he never employed, used, persuaded, induced, or enticed the
10 victim to engage in sexually explicit conduct for the purpose of producing a
11 depiction of such conduct. 1 ECF No. 78. Judge Peterson granted Defendant’s
12 request for counsel, ECF No. 92; heard oral argument, ECF No. 107, and
13 ultimately agreed with and granted his § 2255 petition. ECF No. 108.
14        In the order, Judge Peterson noted that even though Defendant did not file an
15 appeal, he did not procedurally default on his claims because the United States
16 waived that defense by not arguing it, not withstanding that boilerplate language
17 was in the motion. Id. She concluded even though the plea agreement had a waiver
18 of appeal rights, Defendant had not waived his right to collaterally attack his
19 conviction because his plea was not knowing and therefore not voluntary. Id. Judge
20 Peterson found that Defendant was actually innocent of his conviction for
21 Production of Child Pornography because the record did not support a finding of
22 the coercion element and also found that he had proven an ineffective assistance of
23
     The elements of Production of Child Pornography are: 1) the victim was under
     1
24 the age of 18; 2) the defendant employed, used, persuaded, induced or enticed the
25 victim to engage in sexually explicit conduct for the purpose of producing a
   depiction of such conduct; and 3) the defendant knew or had reason to know that
26 such visual depiction would be transported using any means/facility of interstate
27 commerce, or such visual depiction was produced using materials that have been
   mailed, or shipped, or transported in and affecting interstate commerce. 18 U.S.C.
28 § 2251(a).
   ORDER ADDRESSING PENDING MOTIONS ~ 2
 1 counsel claim. Id. She concluded the appropriate remedy was to vacate
 2 Defendant’s guilty plea and vacate the judgment. Id.
 3        The United States filed a Motion for Reconsideration, ECF No. 110, which
 4 Judge Peterson denied. ECF No. 123. In the order denying reconsideration, the
 5 United States was directed to provide the Court and defense counsel with notice of
 6 how it intended to proceed. Id. Judge Peterson also denied Defendant’s Motion for
 7 Release from Custody. ECF No. 120.
 8        A second superseding Indictment was filed on June 11, 2019, charging
 9 Defendant with one count of Enticement of a Minor Child, in violation of 18
10 U.S.C. § 2422(b) and one count of Commission of a Felony Sex offense by an
11 Individual Required to Register as a Sex Offender. ECF No. 126.
12     1. Defendant’s Motion to Dismiss Second Superseding Indictment, ECF
13        No. 149
14        Defendant asks the Court to enforce the terms of the Plea Agreement that
15 was entered into between the United States and Defendant in March 2017. The
16 United States argues that pursuant to the Judge Peterson’s Order, the Plea
17 Agreement is no longer binding or valid.
18        The Plea Agreement contains the following clause:
19        6. The United States Agrees:
                 (a.) Dismissal(s):
20               At the time of sentencing, the United States agrees to move to dismiss
21        Count 2 of the Indictment, which charges the Defendant with Commission
          of a Felony Sex Offense by an Individual Required to Register as a Sex
22        Offender, in violation of 18 U.S.C. § 2260A.
23               (b.) Not to File Additional Charges;
                 The United States Attorney’s Office for the Eastern District of
24        Washington agrees not to bring any additional charges against the Defendant
25        based upon information in its possession at the time of this Plea Agreement
          and arising out of Defendant’s conduct involving illegal activity charged in
26        the Indictment, unless the Defendant breaches this Plea Agreement any time
27        before or after sentencing.
     ECF No. 50.
28
     ORDER ADDRESSING PENDING MOTIONS ~ 3
 1        If the United States indicts a defendant on charges that the defendant
 2 believes are barred by a preexisting plea agreement, the defendant may move to
 3 dismiss those charges. See United States v. Transfiguracion, 442 F.3d 1222, 1231
 4 (9th Cir. 2006); Fed. R. Crim. P. 12(b)(1) (“A party may raise by pretrial motion
 5 any defense, objection, or request that the court can determine without a trial on
 6 the merits.”). If such a motion presents disputed issues of fact, the defendant is
 7 entitled to an evidentiary hearing on those issues. See United States v. Packwood,
 8 848 F.2d 1009, 1011 (9th Cir. 1988). In all cases, the United States bears the
 9 burden of proving that the defendant breached his agreement by a preponderance
10 of the evidence. United States v. Plascensia-Orozco, 852 F.3d 910, 920 (9th Cir
11 2017).
12        Recently, the Ninth Circuit addressed a similar situation in Fox v. Johnson,
13 832 F.3d 978 (9th Cir. 2016). In that case, the petitioner plead in California state
14 court to second degree murder in exchange for testifying against one of the
15 co-defendants. Id. at 981. She was sentenced to 15 years to life but would be
16 eligible for parole consideration after seven and a half years. Id. She also faced a
17 lifetime of parole when released, although she was not told this at the plea colloquy
18 or sentencing. Id. She maintained the state promised her that she would only serve
19 seven and a half years. Id. at 982
20          She filed a habeas petition in state court, asking that she be allowed to
21 withdraw her plea because it was not voluntary and because her counsel was
22 ineffective. Id. at 983. She did not ask for specific performance of the plea
23 agreement. Id. The habeas petition was granted, and she was granted a new trial on
24 the basis that she had not been informed before entering the plea that she faced
25 lifetime parole. Id.
26        Shortly before the new trial was to begin, she filed a motion to enforce the
27 previous plea agreement as she understood it. Id. The trial court denied the motion
28 and she was tried on the original charge of first-degree murder, first-degree
     ORDER ADDRESSING PENDING MOTIONS ~ 4
 1 burglary, and special circumstances. Id. She was found guilty on all charges. Id.
 2 She was sentenced to life imprisonment without the possibility of parole. Id.
 3        She appealed and the California courts held that she was not entitled to
 4 specific performance of the original plea agreement, i.e., to be paroled after seven
 5 and a half years. Id. at 984. The courts denied her ineffective assistance of counsel
 6 claim based on her habeas counsel’s advice advice that if the petition was granted,
 7 she would go back to square one and face life without the possibility of parole. Id.
 8 Counsel had explained that he did not seek specific performance of the plea
 9 agreement because it was a weak argument. Id.
10        She then went to federal court and argued she has a due process right to
11 specific performance of the original plea agreement. Id. at 986. The Ninth Circuit
12 held there was no plea agreement to enforce because she had successfully
13 withdrawn from the plea agreement. Id. It rejected her argument that a criminal
14 defendant has a due process right to bind the government to a plea agreement even
15 after choosing to withdraw the plea rather than seek specific performance of the
16 plea agreement. Id. at 987 (“A defendant who chose of his own accord to challenge
17 an aspect of the proceedings against him takes a calculated risk of having the
18 original charges reinstated.”) (quotation omitted). The Circuit noted that by
19 obtaining a writ of habeas corpus nullifying her plea as not knowing and voluntary,
20 she also nullified her plea agreement—whatever terms were in the plea agreement
21 were no longer operative. Id. “[O]nce a plea agreement is rescinded, the State need
22 not reoffer the same terms, and the trial court is not required to enforce the
23 agreement’s now-defunct provisions.” Id. at 989 (citation omitted).
24        Defendant argues that Fox can be distinguished and asserts the United States
25 is putting form over substance as a shield against an equitable outcome.
26        Defendant has not convinced the Court that Fox is not controlling in this
27 instance. As such, the Court is bound to deny Defendant’s Motion to Dismiss
28 because it is clear from the record that Defendant sought and received permission
     ORDER ADDRESSING PENDING MOTIONS ~ 5
 1 to withdraw from the Plea Agreement. Consequently, there is no valid plea
 2 agreement to enforce. Defendant’s Motion to Dismiss Second Superseding
 3 Indictment, ECF No. 149, is denied.
 4     2. Defendant’s Motion to Dismiss Indictment (Law of the Case), ECF No.
 5        150
 6        Defendant asks this Court to dismiss the Second Superseding Indictment
 7 based on Judge Peterson’s ruling that there was no factual basis for the previously
 8 entered plea and finding that Defendant was actually innocent of the crime of
 9 Production of Child Pornography. Defendant asserts that the same evidence is
10 needed to find he committed Count 1 of the Second Superseding Indictment,
11 Enticement of a Minor Child; since Judge Peterson found there was no factual
12 basis for that element, the evidence is lacking to show that he committed
13 Enticement of a Minor Child.
14        Under the law of the case doctrine, “a court is generally precluded from
15 reconsidering an issue that has already been decided by the same court, or a higher
16 court in the identical case.” Thomas v. Bible, 983 F.2d 152, 154 (9th Cir 1993).
17 The doctrine is not a limitation on the court’s power, but a guide to discretion.
18 United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997). A court may have
19 discretion to depart from the law of the case where: (1) the first decision was
20 clearly erroneous; (2) an intervening change in the law occurred; (3) the evidence
21 on remand is substantially different; 4) other changed circumstances exist; or (5) a
22 manifest injustice would otherwise result. Id.
23        Here, the Court is not prepared to rule on whether the law of the case
24 precludes a finding of one of the elements of the crime of Enticement of a Child.
25 At this stage of the proceedings, it is not clear what evidence the United States is
26 going to rely upon to prove its case and how it intends to argue or prosecute this
27 count. The Court will deny Defendant’s Motion to Dismiss Case (Law of the
28 Case), ECF No. 150 motion, but Defendant is granted leave to renew his motion
     ORDER ADDRESSING PENDING MOTIONS ~ 6
 1 after the evidence and argument has been presented.
 2     3. Defendant’s Motion to Bifurcate Counts, ECF No. 151
 3        Defendant asks the Court for an Order bifurcating the trial into a two-stage
 4 proceeding in which the jury must deal first with Count 1 and proceed to hearing
 5 evidence and make a decision as to Count 2 only if a verdict of guilty is returned
 6 on Count 1. The United States opposes Defendant’s request to bifurcate.
 7        The Court finds good cause to bifurcate the two counts. At the heart of the
 8 matter is Defendant’s juvenile adjudication at the age of 14 of First Degree
 9 Attempted Sexual Abuse. As a result of this adjudication, Defendant is required to
10 register as a sex offender. Being required to register as a sex offender is an element
11 of Count 2, Commission of a Felony Sex Offense by an Individual Required to
12 Register as a Sex Offender. The juvenile adjudication is admissible to prove an
13 element of Count 2.
14        The United States filed a notice that it intends to introduce evidence of the
15 juvenile adjudication as Fed. R. Civ. 404(b) evidence with respect to Count 1. The
16 juvenile adjudication is highly prejudicial and very remote in time. The facts are
17 substantially different than those in the case at bar and Defendant was only a
18 teenager when he committed the bad acts. His actions as a youth should not be
19 used by a jury for Fed. R. Evid. 404(b) purposes during a trial for a crime
20 committed 20 years later when he is an adult. Moreover, the probative value of the
21 juvenile adjudication is substantially outweighed by the danger of unfair prejudice
22 in this situation. Finally, the Court finds that a limiting instruction is not sufficient
23 to protect against the danger the jury’s attitude toward Defendant would be
24 adversely affected, wholly apart from its judgment as to Defendant’s guilt or
25 innocence. See United States v. Hadley, 918 F.2d 848, 850–51 (9th Cir. 1990). As
26 such, because the United States is prevented from introducing the Fed. R. Evid.
27 404(b) juvenile adjudication with respect to Count 1, but the juvenile adjudication
28 is necessary to prove Count 2, the proper remedy is to bifurcate the trial.
     ORDER ADDRESSING PENDING MOTIONS ~ 7
 1 Defendant’s Motion to Bifurcate Counts, ECF No. 151, is granted.
 2       4. Defendant’s Motion to Dismiss Count 2 of the Second Superseding
 3         Indictment, ECF No. 152
 4         Count 2 alleges that Defendant, who was required to register as sex offender,
 5 committed a felony sex offense. 2 ECF No. 126. The felony offense being alleged
 6 by the United States is Rape in the Third Degree, RCW 9A.44.079. Id.
 7         It is undisputed that Defendant is required to register as a sex offender as a
 8 result of his juvenile adjudication for First Degree First Degree Attempted Sexual
 9 Abuse. Defendant asks the Court to dismiss this count on the theory that because a
10 juvenile adjudication does not allow for a jury trial, it violates the Sixth
11 Amendment and Apprendi v. New Jersey, 530 U.S. 466 (2000), when, as here, it is
12 being used to increase the prescribed range of penalties to which a criminal
13 defendant is exposed. Defendant asks the Court to interpret the statute to require
14 that registration requirements be the result of an adult conviction and not a juvenile
15 adjudication.
16         Defendant acknowledges there is not any case law to support his position,
17 but he encourages the Court to look through the cases to find a thread that stands
18 for the proposition that the use of juvenile adjudications to enhance sentencings
19 violates the Sixth Amendment.
20         First, he relies on the U.S.S.G. definition of conviction and the fact that the
21 Guidelines treat juvenile adjudications differently by analogy. U.S.S.G. § 4B1.5(a)
22
23   2
      18 U.S.C. § 2260A provides:
     Whoever, being required by Federal or other law to register as a sex offender,
24
     commits a felony offense involving a minor under section 1201, 1466A, 1470,
25   1591, 2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2260, 2421, 2422, 2423, or
     2425, shall be sentenced to a term of imprisonment of 10 years in addition to the
26
     imprisonment imposed for the offense under that provision. The sentence imposed
27   under this section shall be consecutive to any sentence imposed for the offense
28   under that provision.

     ORDER ADDRESSING PENDING MOTIONS ~ 8
 1 provides an enhancement if a defendant “committed the instant offense of
 2 conviction subsequent to sustaining at least one sex offense conviction.” The
 3 Guidelines define “sex offense conviction” as “any offense described in 18 U.S.C.
 4 § 2426(b)(1)(A) or (B), if the offense was perpetrated against a minor.” U.S.S.G.
 5 4B1.5 cmt. n.3(A)(ii). The Ninth Circuit, however, has concluded that this
 6 definition does not include juvenile adjudications. United States v Nielsen, 694
 7 F.3d 1032, 1038 (9th Cir. 2012). (“When the Guidelines apply to juvenile
 8 adjudications, they say so expressly.”).
 9         Defendant notes that the Sex Offender Registration and Notification Act
10 (“SORNA”) treats juvenile offenses differently, defining “convicted,” or a variant
11 thereof when used with respect to sex offense, as including instances where one
12 was “adjudicated delinquent as a juvenile for that offense, but only if the offender
13 is 14 years of age or older at the time of the offense and the offense adjudicated
14 was comparable to or more severe than aggravate sexual abuse.” 34 U.S.C. §
15 20911(8).
16         Defendant also relies on United States v. Tighe, 266 F.3d 1187 (9th Cir.
17 2001) and United States v. Blanton, 476 F.3d 767 (9th Cir. 2007). Both address the
18 use of juvenile adjudications with respect to sentencing enhancements. In Tighe,
19 the Ninth Circuit declined to extend Apprendi to nonjury juvenile adjudications.
20 266 F.3d at 1194 (“[W]e conclude Apprendi’s narrow ‘prior conviction’ exception
21 is limited to prior convictions resulting from proceedings that afforded the
22 procedural necessities of a jury trial and proof beyond a reasonable doubt.”). The
23 Circuit concluded the district court erred in counting the defendant’s juvenile
24 adjudication as a predicate offense under the Armed Career Criminal Act. Id. at
25 1195.
26         In Blanton, the district court held that under Blakely v. Washington, 542 U.S.
27 296 (2004), the defendant’s juvenile adjudications could not serve as a predicate
28 offense under the ACCA because he was not afforded the right to a jury trial in
     ORDER ADDRESSING PENDING MOTIONS ~ 9
 1 those proceedings. Blanton, 476 F.3d at 770. The Circuit never ruled whether the
 2 district court’s analysis was correct because it concluded Double Jeopardy
 3 prevented the United States from appealing that decision. Id.
 4        Here, there are no Apprendi concerns because Defendant’s prior juvenile
 5 adjudication is an element of the crime. It will be presented to the jury and the jury
 6 will need to find that element proved beyond a reasonable doubt. Moreover, the
 7 concerns expressed in Blanton are not at issue here. Defendant’s juvenile
 8 adjudication is not being used as a sentencing enhancement. Rather, it is an
 9 element of a stand-alone statute that is punishing a person’s decision to commit a
10 sex-crime while under a requirement for having to register as a sex offender. 18
11 U.S.C. § 2260A. The juvenile adjudication creates the status of the individual, but
12 the status of the individual is separate from the prohibited conduct.
13        This is akin to the status crime of being a felon in possession of a firearm.
14 Being a felon, or prohibited person, is a status that is separate from the prohibited
15 conduct, possessing the firearm. In United States v. Mendez, 765 F.3d 950 (9th Cir.
16 2014), the Ninth Circuit held that juvenile adjudications can be the predicate
17 offense for establishing that a defendant is a felon for purposes of 18 U.S.C. §
18 922(g). Id. at 952. It noted that while Washington law places juvenile adjudications
19 on a different footing from adult convictions when assessing an individual’s
20 criminal history, these protections apply only while the defendant is still within the
21 juvenile justice system. Id. After reaching adulthood, an individual who commits
22 further crimes falls under the adult criminal justice system and juvenile
23 adjudications can be treated as convictions of crimes. Id. Once an individual
24 becomes an adult, Washington law allows juvenile adjudications to be used as
25 predicate offenses for certain crimes (i.e. possession of firearms). Id. It concluded
26 the defendant’s juvenile adjudication for second degree unlawful possession of a
27 firearm constitutes a “conviction” of “a crime punishable by imprisonment for a
28 term exceeding one year.”
     ORDER ADDRESSING PENDING MOTIONS ~ 10
 1        Here, the Oregon legislature specifically added adjudicated juveniles as a
 2 class of individuals subject to registration in addition to convicted adults. Or. Rev.
 3 Stat. § 181.596(2)(b) (requiring registration by a person discharged, released, or
 4 placed on probation “[b]y the juvenile court after being found to be within the
 5 jurisdiction of the juvenile court for having committed an act that if committed by
 6 an adult would constitute a sex crime). Washington laws requires “[a]ny adult or
 7 juvenile residing whether or not the person has a fixed residence … who has been
 8 found to have committed or has been convicted of any sex offense or kidnapping
 9 offense … to register with the county sheriff. Wash. Rev. Code § 9A.44.130(1)(a).
10 A sex offense is defined to include “any federal or out-of-state conviction for an
11 offense that under the laws of this state would be a felony classified as a sex
12 offense under (a) of this subsection” § 9.94A.030(48)(d). Thus, individuals with
13 juvenile convictions are required to register if their out-of-state juvenile offense
14 would have been a felony sex offense under Washington law. Defendant’s juvenile
15 adjudication qualifies as a felony sex offense.
16        Consequently, the United States can use Defendant’s juvenile adjudication
17 to prove his status, i.e. a person who was required to register as a sex offender,
18 without offending Apprendi, Blakely, Blanton or Tighe. As such, there is no need
19 to dismiss Count 2 and Defendant’s Motion to Dismiss Count 2 of Second
20 Superseding Indictment, ECF No. 152, is denied.
21     5. The United States’ Motions in Limine, ECF Nos. 153, 156
22        The United States filed two Motions in Limine. Defendant has not yet
23 responded to the motions. The Court reserves ruling on those motions until the
24 Court has time to consider additional evidence.
25     6. Speedy Trial Calculations
26        Given the unique posture of this case, it is not clear to the Court when
27 Defendant’s Speedy Trial rights will expire. As such, the Court directs the parties
28 to confer and present to the Court their understanding of the remaining number of
     ORDER ADDRESSING PENDING MOTIONS ~ 11
 1 days before Defendant’s Speedy Trial rights expire.
 2        Accordingly, IT IS HEREBY ORDERED:
 3        1.     Defendant’s Motion to Dismiss Second Superseding Indictment, ECF
 4 No. 149, is DENIED.
 5        2.     Defendant’s Motion to Dismiss Indictment (Law of the Case), ECF
 6 No. 150, is DENIED, with leave to renew.
 7        3.     Defendant’s Motion to Bifurcate Counts, ECF No. 151, is
 8 GRANTED.
 9        4.     Defendant’s Motion to Dismiss Count 2 of Second Superseding
10 Indictment, ECF No. 152, is DENIED.
11        5.     Within 10 days from the date of this Order, the parties are directed to
12 meet and confer and notify the Court of their understanding of the remaining
13 number of days before Defendant’s Speedy Trial rights expire. The parties should
14 set forth the justifications for the calculations.
15        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
16 and forward copies to counsel.
17        DATED this 18th day of November 2019.
18
19
20
21
22
                                        Stanley A. Bastian
23
                                     United States District Judge
24
25
26
27
28
     ORDER ADDRESSING PENDING MOTIONS ~ 12
